Title: To Thomas Jefferson from George Jefferson, 24 February 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 24th. February 1800

Mr. Anthony’s Clerk being at length instructed to receive the nailrod I inclose you his receipt for that which is delivered; the balance has not yet come down.
I sent your letter to Mr. Eppes by the way of Petersburg having a few days previous to the receipt of it got one from him in which he  desired me to write to him in that way; it is therefore unaccountable how he came not to get your letters.
Mrs. E. I am happy to inform you is getting better, though I am sorry to add she is yet very low—being still confined to her bed. Mrs. R. is with her.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

